 



Execution Version

 





FORM OF

 

INDIVIDUAL EMPLOYMENT AGREEMENT ENTERED INTO, BY AND BETWEEN, ON THE ONE PART
VITEL LABORATORIOS, S.A DE C.V. HEREINAFTER REFERRED TO AS “THE COMPANY”,
REPRESENTED BY MANUEL COSME ODABACHIAN, AND ON THE OTHER PART, [__], IN HIS OWN
RIGHT, HEREINAFTER REFERRED TO AS THE “EMPLOYEE”, ON HIS OWN RIGHT, WITH THE
APPEARANCE OF ONCBIOMUNE PHARAMCEUTICALS, INC., HEREINAFTER REFERRED TO AS
“GUARANTOR”, REPERESENTED BY ANDREW ALBERT KUCHARCHUK, UNDER THE FOLLOWING
RECITALS AND CLAUSES:

 

R E C I T A LS

 

I.The Company represents that it:

 

  a) Is a company duly organized in accordance with the laws of the United
States of Mexico.         b) It is domiciled at [__], and has the following RFC:
[__].         c) Desires to retain the services of an individual with the
experience, capacity and ability necessary to hold the position of Chief
Operations Officer, which is a position of “trust” with the Company.

 

II.The Employee represents that:

 

  a) His name is as hereinabove set forth, that he is a male of Mexican
nationality, born in Mexico City, that he is born on [__], that he is married,
domiciled at [__], has the following RFC: [__], and the following CURP: [__].  
      b) He is familiar with the work that he is to perform for the Company and
has the necessary knowledge and experience to carry out the duties assigned to
him as the [__], under the terms of this Agreement.         c)  Conflict of
Interests. Employee hereby agrees that all of his decisions and actions with
respect of the Company shall be made primarily for the benefit of the Company,
and not for Employee’s individual benefit.

 

To avoid any conflict of interest, Employee agrees:

 

  1. To notify the Company in writing of any corporate or business ties,
employment or other circumstance which could originate a conflict of interest,
except as it relates to the Excluded Business;         2. To reject any payment
or consideration from any third party, in any form, that may affect Employee’s
ability to make independent decisions related to the Company;

 

 

  2

 

  3. Not to make or offer any gifts of any kind to third parties, in exchange
for services from the Company, except for customary gifts;         4. Not to
perform any activities for personal gain or in favor of third parties which
could imply a competing activity except as provided for in Clause Seventeenth;
and         5. Conduct Employee’s duties ethically, in compliance with laws and
pursuant to the business judgment rule, and in any case in such a way as not to
adversely affect the reputation of the Company.

 

III.The Guarantor represents that:

 

  a) It is a legal entity duly organized and legally existing in accordance with
the laws of the State of Nevada, United States of America         b) Andrew
Albert Kucharchuk has the necessary authorities to represent it and bind it for
the purposes set forth in Clause Sixteenth of this Agreement.

 

In consideration of the foregoing, the Parties agree to the following:

 

C L A U S E S

 

FIRST. - Indefinite Term Agreement. The term of this Agreement is indefinite
(the “Term”) and shall begin having effects on the date hereof (the “Effective
Date”).

 

SECOND. - Position and Activities. The Employee agrees to carry out his personal
services for the Company as Chief Operations Officer as set forth below,
together with such other duties as may be reasonably required from time to time
by the Board of Directors of the Company. The Employee and Manuel Cosme
Odabachian shall be the employees and officers of the Company with the highest
level of authority thereat, being subordinated only and exclusively to the Board
of Directors of the Company (and the Board of Directors of Guarantor in the case
of deadlock).

 

The activities that the Employee has to execute while rendering his services
consist of Chief Operations Officer, including without limitation, supervising,
managing, planning, directing and organizing the activities of the Company and
its subsidiaries. The Employee shall be one of the two most senior executive
officers of the Company, and all other employees of the Company shall report
directly or indirectly to him, except for Manuel Cosme Odabachian, who will hold
a position of similar ranking to the Employee.

 

The Employee will perform his services at the domicile of the Company located at
Mexico City, Mexico except for certain travel as reasonably required in the
performance of the Employee’s duties under this Agreement.

 

THIRD. - Work Shift. The Employee shall render his services to the Company
during the necessary hours to meet the high level responsibilities assigned to
him as per this Agreement, and within a schedule during normal business hours to
be self-determined by him at his reasonable discretion but which may not exceed
from 40 (forty) hours per week, from Monday to Friday. Employee acknowledges
that as part of his responsibilities under this Agreement, some traveling may be
required outside of these prescribed business hours.

 

 

  3

 

FOURTH. – Salary. As remuneration for his services, the Employee will receive a
monthly salary in the amount of US$15,625.00 (Fifteen Thousand Six Hundred and
Twenty Five 00/100 Dollars), less applicable payroll deductions.

 

The Monthly Salary will be paid to the Employee in arrears, half of it every
fifteen days. The Parties agree that the salary already includes the payment of
the days of rest and legal holidays. The salary shall be paid to Employee in
Mexican Pesos, in accordance with the exchange rate published in the Mexican
Federal Official Gazette, on the business day prior to the payment date.

 

FIFTH. – Extralegal Benefits. The Employee shall enjoy the extralegal benefits
described in Exhibit “A” hereto.

 

SIXTH. – Rest for Obligatory Legal Holidays. The Company shall provide the
Employee with obligatory holidays, in accordance with the provisions of the
Federal Labor Law.

 

SEVENTH. – Vacations and Vacation Premium. The Employee shall enjoy 15 (fifteen)
days of vacation per year.

The Company shall pay the Employee a vacation premium equivalent to 25%
(twenty-five percent) of the vacation days corresponding to him, in accordance
to article 80 of the Federal Labor Law (the “Vacation Premium”).

 

EIGHTH. – Year End Bonus. The Parties agree that the Company will pay to the
Employee an annual Year End Bonus equal to 15 (fifteen) days of salary, no later
than December 20 of each year (the “Year End Bonus”).

 

NINTH. – Reimbursement of expenses. Should the Employee in meeting his
obligations, need to travel to other places within or outside the Mexican
Republic, and to incur in transportation, lodging and meal expenses, he shall
incur them on them on the basis of reasonable expenditures in accordance with
the policies that the Company has in place at that time.

 

TENTH. – Medical Examinations. The Employee agrees to submit himself to
periodical medical examination whenever the Company requires so, in accordance
with the provisions of Section X of the Article 134 of the Federal Labor Law, in
the understanding that the physician who practices such will be designated and
paid by the Company.

 

ELEVENTH. – Social Security. The Employee shall be enrolled with the Mexican
Social Security Institute in order to receive Mexican Social Security medical
benefits. The Company will be authorized to make the necessary discounts from
the Employee’s salary in order to cover before the Mexican Institute of Social
Security the corresponding fees. Both Parties agree to comply with all matters
relative to the Social Security Law and its Regulations.

 

TWELFTH. – Training. The Employee will be trained by the Company in accordance
with the planning and training programs established by the Company.

 

 

  4

 

THIRTEENTH. – Member on Third Party’s Board of Directors. The employee shall be
able to be appointed as a member of the Board of Directors and/or Board of
Managers of any company that does not directly compete with the Company.

 

FOURTEENTH. – Employee’s Seniority. The Company recognizes to the Employee a
seniority as of February 18, 2016, which shall serve exclusively as a reference
to determine the rights and obligations that derive from this employment
relationship, and in particular to compute the payment set forth in the Clause
Fifteenth below.

 

FIFTEENTH. – Conventional Payment for termination of the Agreement.

 

If within three years of the Effective Date (a) Employee’s employment with the
Company is terminated by the Company without Cause, or (b) Employee terminates
his employment with the Company or resigns for Good Reason, Employee will be
paid by the Company either (i) the equivalent amount of the corresponding
severance payment set forth in the Federal Labor Law for an unjustified
dismissal , OR if greater (ii) the equivalent amount of up to three years’ gross
salary, depending on the date of termination (the “Severance Payment”). In case
of clause (ii), the Severance Payment shall be reduced by an amount equal to the
product of (i) a fraction the numerator of which is the number of completed
months elapsed after the Effective Date to the date of termination, and the
denominator of which is thirty-six (36) (the “Remaining Term”) and such fraction
shall be multiplied by (ii) the Severance Payment. The Severance Payment shall
be paid in equal monthly installments over the Remaining Term so long as
Employee is in compliance with the Non-Compete provisions provided for in Clause
SEVENTEENTH below. In addition, Employee shall be obligated to sign a release
agreement in such form and content as reasonably approved by the Company prior
to payment of the Severance Payment.

 

Besides the meaning attributed to it in the Federal Labor Law, “Cause” will also
mean the:

 

1. Employee’s conviction of, or plea of “no contest” to, a felony or its
equivalent under Mexican law;     2. Employee’s willfully engaging in an act or
series of acts of gross misconduct that result in demonstrable and material
injury to the Company or the Guarantor; or     3. Employee’s material breach of
any provision of this Agreement, which breach has not been cured in all material
respects within twenty (20) days after the Company gives notice thereof to
Employee.

 

“Good Reason” means the occurrence of any of the following events without the
Employee’s prior written consent, unless within 30 days after the Employee gives
written notice of such event, the Company cures any such event:

 

1. the Company’s material breach of this Agreement;     2. the Company’s
appointment/hiring of any employee or officer that is not subordinated to the
Employee or Manuel Cosme Odabachian, so long as such person is employed by the
Company, or any of its affiliates or subsidiaries;

 

 

  5

 

3. a material diminution in the Employee’s responsibilities or authorities, or a
material adverse change in his position or title;     4. a material reduction in
the Employee’s Salary or benefits, including his Performance Bonus; or     5.
relocation of the Employee’s principal place of work by more than 75 kilometers
without the Employee’s prior written consent.

 

Any occurrence of a Good Reason event shall be deemed to be waived by the
Employee unless he gives the Company written notice of such event within 90 days
after it occurs and he terminates his employment hereunder within one year after
such event occurs.

 

SIXTEENTH.- Guaranty. Guarantor hereby guarantees the correct and complete
compliance of the obligations set on the Company as per Clause Fifteenth of this
Agreement, and therefore jointly with the Company, obligates to pay to the
Employee exclusively the Conventional Payment set forth in it, should the events
described therein come to materialize.

 

This does not create an employment relationship between the Employee and the
Guarantor.

 

SEVENTEENTH.-Non-Compete and Non-Solicitation.

 

(a)       For a period of five (5) years from the Effective Date, the Employee
shall not, nor shall he permit, cause or encourage anyone to, engage directly or
indirectly, as an owner, employee, consultant, contractor or otherwise, in any
business or enterprise that is engaged in the development, commercialization,
sales of the OBMP Products, the OBMP Pipeline Products or the Vitel Products
(collectively, the “Restricted Business”) anywhere in the world as well as
clinical development and marketing of therapeutic candidates similar to products
that are part of the Restricted Business anywhere in the world except for those
activities listed on Exhibit “B” (the “Excluded Businesses”); provided, that no
owner of less than 5% of the outstanding stock of any publicly-traded
corporation will be deemed to be so engaged solely by reason thereof in the
Business. For a period of five (5) years from and after the date of this
Agreement, the Employee shall not, and shall not permit, cause or encourage
anyone to, solicit, recruit, offer employment, hire, employ, engage as a
consultant, lure or entice away, or in any other manner persuade or attempt to
persuade, any Person who is an employee of any of Guarantor or the Company to
leave the employ of Guarantor or the Company. If the final judgment of a court
of competent jurisdiction declares that any term or provision of this Clause
SEVENTEENTH is invalid or unenforceable, the parties hereto agree that the
reduction in the scope, duration, or area of the term or provision, or the
deletion of specific words or phrases, or the replacement of any invalid or
unenforceable term or provision shall be carried out so as to include a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.

 

 

  6

 

(b)       Notwithstanding anything to the contrary in paragraph (a) above, in no
event shall the Employee be prohibited from engaging in any business under the
following conditions:

 

Employee shall promptly notify the Company and Guarantor in writing of any
business opportunities in ROW with regard to any expansion of any business
activity currently conducted by the Employee beyond the Excluded Contracts so
long as such business (i) does not interfere with Employee’s duties under this
Agreement and (ii) does not compete with any of the products that are part of
the Restricted Business anywhere in the world (the “ROW Opportunity”). The
Company or Guarantor who is presented with an ROW Opportunity, shall have a
period of thirty (30) days in which to decide to participate. In the event the
parties to the ROW Opportunity are unable to reach an agreement to consummate
the transaction contemplated by the ROW Opportunity within thirty (30) days, the
Employee shall be free to pursue the ROW Opportunity without the Company or the
Guarantor.

 

Defined terms in this Clause shall have the meaning attributed to them in
Exhibit “B” hereto.

 

EIGHTEENTH.- Applicable law and jurisdiction. The Parties agree that for any
matter not covered by this Agreement, the provisions of the Federal Labor Law
shall apply, and in case of any conflict or controversy arising as a consequence
of the execution, interpretation or enforcement of this Agreement, they submit
to the jurisdiction of the corresponding Labor Conciliation and Arbitration
Board

 

March 10, 2017.

 

THE EMPLOYEE/ EL EMPLEADO   THE COMPANY/LA COMPAÑÍA             Carlos Fernando
Alamán Volnie   Manuel Cosme Odabachian

 

GUARANTOR

 

________________________________

 

Oncbiomune Pharmaceuticals, Inc.

Attorney-in-fact

 

 

  7

 

EXHIBIT “A”

 

EXTRALEGAL BENEFITS OF EMPLOYEE

 

The Employee shall enjoy the following benefits in additions to the ones set
forth in this Agreement:

 

● Car Allowance. –Throughout the first 3 years of this Agreement, the Company
will pay the Employee the gross amount of US$500.00 (Five hundred 00/100 US
Dollars) per month, as a car allowance for the Employee.       The car allowance
will be paid to the Employee in Mexican Pesos, taking into accordance the US
Dollar exchange rate (USD) published in the Mexican Official Gazette, on the
prior business day to the payment date.     ● Health Insurance Allowance. –. On
a monthly basis, the Company will reimburse Employee or pay the cost of
Employee’s major medical insurance policy covering Employee and his family
selected by Employee up to an annual amount of insurance premiums of
USD$5,000.00 (the “Health Insurance Allowance”), in the understanding that any
amount in excess of such Health Insurance Allowance will not be covered by the
Company.       The Health Insurance allowance will be paid to the Employee in
Mexican Pesos, taking into accordance the US Dollar exchange rate (USD)
published in the Mexican Official Gazette, on the prior business day to the
payment date     ● Performance Bonus. Every year the Employee will be given an
annual performance objectives for the Company, pursuant to the payment of a
bonus (the “Bonus”); the bonus target, will be an amount equal to fifty percent
(50%) of his Salary (the “Bonus Target”). The performance objectives will be
established by the Guarantor’s Board of Directors and communicated to the
Employee in writing as soon as practicable after commencement of every calendar
year. The Bonus may be greater or less than the Target Bonus (ranging from a
threshold Bonus to a maximum Bonus), based on the level of achievement of the
applicable performance objectives.

 

March 10, 2017.

 

THE EMPLOYEE/ EL EMPLEADO   THE COMPANY/LA COMPAÑÍA       Carlos Fernando Alamán
Volnie   Manuel Cosme Odabachian

 

GUARANTOR

________________________________

Oncbiomune Pharmaceuticals, Inc.

Attorney-in-fact

 

 

  8

 

EXHIBIT “B”

 

ACTIVITIES NOT SUBJECT TO NON-COMPETE



 

The following business activities shall be deemed Excluded Business as provided
for in this Agreement so long as such business activity (i) is currently
conducted by the Employee pursuant to the terms of any contract or agreement
(the “Excluded Contracts”) as in effect as of the Effective Date and for so long
as such contract or agreement is in effect, without any amendment to or renewal
of such contract or agreement after the Effective Date; (ii) does not interfere
with Employee’s duties under this Agreement and (iii) does not compete with any
of the products that are part of the Restricted Business anywhere in the world
(collectively, the “Excluded Business”):

 

- Clinical trials & contract research organization (CRO) services in Mexico.    
- Regulatory affairs consulting services and third party lobbying for sanitary
registrations in Mexico.     - Warehousing and/or hosting of pharmaceutical,
biological, over-the-counter (OTC), supplements, medical devices and other
health care products in Mexico.     - Distribution of pharmaceutical,
biological, OTC, supplements, medical devices and other health care products to
the private and/or government segment in Mexico.     - Manufacturing and
development of branded generics, cosmetic, medical devices and private labels
throughout Mexico.     - Consulting services to international and Mexican
companies in the healthcare market.     - Consulting for the sale, license,
acquisition for Mexican and/or foreign companies in Mexico.

 

Within 20 days from the Effective Date, Employee shall provide the Company with
a list of the Current Contracts.

 

 

  9

 

NEW DEFINED TERMS

 

“OBMP Products” shall mean the following:

 

(a) Proscavax® Prostate Cancer;

 

(b) OBMP Pipeline; and

 

(c) OBMP vaccine technology, OBMP cancer technologies for the treatment of
prostate, ovarian and various other types of cancer and any other technology for
medical treatment, drug or medical treatment owned by OBMP or by any OBMP
related Person or that use or are based on the technology included in the OBMP
IP Rights, the OBMP Licensed IP Rights, the OBMP Owned Rights or the OBMP
Registered IP Rights.

 

“OBMP Pipeline” shall mean the following:

 

(a) Ovcavax® Ovarian Cancer;

 

(b) PA-OBC – Breast Cancer;

 

(c) PGT-OBM – Renal Cancer; and

 

(d) Any other product under development, developed or to be developed by OBMP
and/or by Dr. Jonathan F. Head in collaboration, under contract or under any
other type of business relationship with OBMP or with any OBMP related Person.

 

“Vitel Products” shall mean the following:

 

(a) Any other product under development, developed or to be developed by Vitel
that use or are based on any Vitel IP Rights, Vitel Licensed IP Rights, the
Vitel Owned IP Rights and the Vitel Registered IP Rights, or under contract or
under any other type of business relationship involving a Material Contract, the
Vitel IP Rights, the Vitel Licensed IP Rights, the Vitel Owned IP Rights and the
Vitel Registered IP Rights.

 

“ROW” shall mean all the countries and territories in the world.

 

 
 

 

 

